Case 6:19-cv-00108-RRS-PJH Document 1 Filed 01/30/19 Page 1 of 5 PageID #: 1



                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                 STATE OF LOUISIANA

JEREMY FARRIS                                 *    CIVIL ACTION NO. _____________________
                                              *
VERSUS                                        *    JUDGE ________________________________
                                              *
BRIAN DANA JEFFERSON, MICHAEL                 *    MAGISTRATE JUDGE __________________
BISHOP, AND NATIONAL LIABILITY
AND FIRE INSURANCE COMPANY


                                         COMPLAINT


       NOW INTO COURT, through undersigned counsel, comes complainant, JEREMY FARRIS,

a person of the full age of majority and a resident of Kaplan, Vermilion Parish, Louisiana, and who

avers as follows:

                                                  I.

       This Court has jurisdiction over this matter on the basis of diversity pursuant to 28 U.S.C.A.

§ 1332(a) because the amount in controversy, exclusive of interest and cost, exceeds the sum of

$75,000.00 and is between citizens of different states with complete diversity.

                                                  II.

       Made defendants herein are:

       BRIAN DANA JEFFERSON, a person of the full age of majority and a resident of
       Gentry, Benton County, Arkansas, having as his residence/domicile address 22782
       W. Highway 12, Gentry, AR, 72734, and who may be served at his domicile;

       MICHAEL BISHOP, D/B/A BISHOP TRUCKING, a person of the full age of
       majority and resident of Colcord, Delaware County, Oklahoma, having as his
       residence/domicile address 19394 E. 540 Road, Colcord, OK, 74338, and who may
       be served at his domicile; and



                                           Page 1 of 5
Case 6:19-cv-00108-RRS-PJH Document 1 Filed 01/30/19 Page 2 of 5 PageID #: 2



       NATIONAL LIABILITY & FIRE INSURANCE COMPANY, a foreign corporation
       authorized to do and doing business within the State of Louisiana, and as such, is in
       the jurisdiction of this Honorable Court, and who may be served through its
       registered agent for service of process, Louisiana Secretary of State, 8585 Archives
       Avenue, Baton Rouge, LA, 70809.

                                                 III.

       This cause of action arises out of an automobile accident occurring on June 12, 2018, on

Interstate 10 East in Lafayette, Lafayette Parish, Louisiana.

                                                IV.

       On or about June 12, 2018, complainant, JEREMY FARRIS, was operating a 2003

International 5600I, bearing Louisiana license plate C648109, on Interstate 10 East in Lafayette,

Lafayette Parish, Louisiana.

                                                 V.

       On or about June 12, 2018, defendant, BRIAN DANA JEFFERSON, was operating a 2000

Peterbuilt 379, bearing Oklahoma license plate 3BS946, owned by defendant, MICHAEL BISHOP,

D/B/A BISHOP TRUCKING, on Interstate 10 East in Lafayette, Lafayette Parish, Louisiana.

                                                VI.

       Upon information and belief, defendant, BRIAN DANA JEFFERSON, collided with the rear

of the vehicle being driven by plaintiff, JEREMY FARRIS, causing injury.

                                                VII.

       On or about June 12, 2018, defendant, BRIAN DANA JEFFERSON, as an employee of

MICHAEL BISHOP, D/B/A BISHOP TRUCKING, had in full force and effect a policy of insurance

commonly known as an automobile liability insurance policy, with defendant, NATIONAL

LIABILITY & FIRE INSURANCE COMPANY, under policy number 73TRS084489, and which


                                            Page 2 of 5
Case 6:19-cv-00108-RRS-PJH Document 1 Filed 01/30/19 Page 3 of 5 PageID #: 3



provided automobile liability insurance coverage to the 2000 Peterbuilt 379, as well as to plaintiff,

JEREMY FARRIS, for the accident at issue, and, as such, is liable for any negligence and/or fault

on the part of defendant, BRIAN DANA JEFFERSON, in causing the accident at issue.

                                                 VIII.

          Defendant, BRIAN DANA JEFFERSON, was negligent and/or at fault in causing this

accident and plaintiff’s injuries, which negligence includes, but is not limited to, the following acts

to-wit:

          a)    Negligently being inattentive;

          b)    Negligently failing to maintain a proper lookout;

          c)    Negligently operating his vehicle in a reckless and careless manner;

          d)    Negligently failing to stop for traffic on Interstate 10 East;

          e)    Negligently colliding with the rear of the vehicle operated by plaintiff;

          f)    Negligently failing to take evasive action in order to avoid a collision with the rear
                of the vehicle operated by plaintiff;

          g)    Failing to see what he should have seen and/or do what he should have done under
                the circumstances in order to avoid this accident; and

          h)    Any and all other acts of negligence and/or fault which may be shown at the trial of
                this matter.

                                                  IX.

          As a result of the negligence and/or fault of defendant, BRIAN DANA JEFFERSON, the

plaintiff, JEREMY FARRIS, has suffered and sustained injuries to his neck, back, and body as a

whole and, as such, is entitled to such damages as are reasonable under the premises.




                                             Page 3 of 5
Case 6:19-cv-00108-RRS-PJH Document 1 Filed 01/30/19 Page 4 of 5 PageID #: 4



                                                 X.

       As a result of the injures sustained in the June 12, 2018, accident, plaintiff, JEREMY

FARRIS, suffered damages, including but not limited to, the following to-wit:

       a)      Past medical expenses;

       b)      Future medical expenses;

       c)      Past and future physical pain and suffering;

       d)      Past and future mental and emotional anguish;

       e)      Past and future disability;

       f)      Past and future loss of enjoyment of life; and

       g)      Other such damages as may be proven at the trial of this matter.

                                                 XI.

       As a result of the accident occurring on June 12, 2018, plaintiff, JEREMY FARRIS, has

suffered and sustained damages to his neck, back, and body as a whole, which has necessitated and

will continue to necessitate medical treatment, such that his damages arising out of the accident in

question are in excess of $75,000.00 exclusive of interest and costs.

       WHEREFORE, plaintiff, JEREMY FARRIS, prays that defendants, BRIAN DANA

JEFFERSON, MICHAEL BISHOP, D/B/A BISHOP TRUCKING, and NATIONAL LIABILITY

& FIRE INSURANCE COMPANY, be served with a copy of this Petition for Damages, and that

they be cited to appear and answer hereto, and after the lapse of all legal delays and due proceedings

are had, there be judgment rendered herein and in favor of plaintiff, JEREMY FARRIS, and against

defendants, BRIAN DANA JEFFERSON, MICHAEL BISHOP, D/B/A BISHOP TRUCKING, and

NATIONAL LIABILITY & FIRE INSURANCE COMPANY, jointly and severally, for all such


                                             Page 4 of 5
Case 6:19-cv-00108-RRS-PJH Document 1 Filed 01/30/19 Page 5 of 5 PageID #: 5



damages as are reasonable under the premises, together with legal interest from date of judicial

demand until paid, and that defendants be required to pay all costs of these proceedings, as well as

any and all additional and/or alternative relief, as the law, equity or nature of the case may allow.

                                               Respectfully submitted:

                                               LAW OFFICE OF JOSEPH F. GAAR, JR.


                                               BY: /s/ Jason M. Welborn
                                                   JOSEPH F. GAAR, JR. (#16927)
                                                   JASON M. WELBORN (#26548)
                                                   LUCAS S. COLLIGAN (#31671)
                                                   JACOB H. HARGETT (#32490)
                                                   617 S. Buchanan Street (70501)
                                                   P.O. Box 2053
                                                   Lafayette, LA 70503-2053
                                                   Telephone: (337) 233-3185
                                                   Facsimile: (337) 233-0690
                                                   Attorneys for Plaintiff, JEREMY FARRIS




SERVICE INFORMATION:

BRIAN DANA JEFFERSON
22782 W. Highway 12
Gentry, AR 72734
VIA LONG-ARM

MICHAEL BISHOP, d/b/a BISHOP TRUCKING
19394 E. 540 Road
Colcord, OK 74338
VIA LONG-ARM

NATIONAL LIABILITY & FIRE INSURANCE COMPANY
Through its Registered Agent for Service of Process,
Louisiana Secretary of State
8585 Archives Avenue
Baton Rouge, LA 70809


                                            Page 5 of 5
